Exhibit 10.2

Radius Health, Inc.

Employment Inducement Stock Option Agreement

This Stock Option Agreement (the “Agreement”) is entered into as of the Grant
Date set forth below (the “Grant Date”) between Radius Health, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified in paragraph 1 below, currently residing at the
address set out at the end of this Agreement (the “Optionee”).  

1.Grant of Option; Incorporation of Terms of Plan.  Pursuant and subject to the
terms of this Agreement, the Company grants to you, the Optionee identified in
the table below, an option (the “Option”) to purchase from the Company all or
any part of a total of the number of shares identified in the table below (the
“Optioned Shares”) of the common stock, par value $0.0001 per share, in the
Company (the “Stock”), at the exercise price per share set out in the table
below.  

 

Optionee

Jose Carmona

 

 

Number of Shares

125,000

 

 

Exercise Price Per Share

$34.96

 

 

Grant Date

May 15, 2017

 

 

Vesting Commencement Date

May 15, 2017

 

 

Expiration Date

May 15, 2027

 

 

This Option is made and granted as a stand-alone award and is not granted under
or pursuant to the Company’s 2011 Equity Incentive Plan (as the same may be
amended from time to time, the “Plan”).  Notwithstanding the foregoing, except
as set forth in the immediately preceding sentence, the terms, conditions and
definitions set forth in the Plan shall apply to the Option as though the Option
had been granted under the Plan (including but not limited to the adjustment
provision contained in Section 8 of the Plan) as an “Option,” as such term is
used in the Plan, and the Option shall be subject to such terms, conditions and
definitions, which are hereby incorporated into this Agreement by
reference.  For the avoidance of doubt, the Option shall not be counted for
purposes of calculating the aggregate number of shares of Stock that may be
issued or transferred pursuant to Awards under the Plan.  You hereby acknowledge
receipt of a copy of the Plan and agree to be bound by all the terms and
provisions thereof.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

2.Character of Option. Nonstatutory Stock Option.

3.Expiration of Option.  No portion of the Option which has not become vested
and exercisable at the date of your termination of employment or other service
with the Company shall thereafter become vested and exercisable (and any such
unvested portion shall thereupon be immediately forfeited), except as may be
otherwise provided by the Board or Committee, as applicable, or as set forth in
a written agreement between the Company and you.  This Option shall expire at
5:00 p.m. Eastern Time on the Expiration Date or, if earlier, the earliest of
the dates specified in whichever of the following applies:

 

--------------------------------------------------------------------------------

 

(a)If the termination of your employment or other service is on account of your
death or disability, the date that is twelve (12) months from the date on which
your employment or other service with the Company ends.

(b)If the termination of your employment or other service is due to any other
reason, the date that is three (3) months from the date on which your employment
or other service with the Company ends.

(c)If the Company terminates your employment or other service for cause, or at
the termination of your employment or other service the Company had grounds to
terminate your employment or other service for cause (whether then or thereafter
determined), the start of business on the date on which the termination of your
employment or other service with the Company ends.

4.Exercise of Option.  Subject to Section 3, this Option will vest and become
exercisable as to 25% of the Optioned Shares on the first anniversary of the
Vesting Commencement Date and as to 1/48th of the Optioned Shares on the same
day of each of the 36 consecutive months thereafter, provided that each Optioned
Share which would be fractionally vested shall be cumulated and shall vest on
the first vesting date upon which the whole Optioned Share has
cumulated.  However, during any period that this Option remains outstanding
after your employment or other service with the Company ends, you may exercise
it only to the extent it was exercisable immediately prior to the end of your
employment or other service.  The procedure for exercising this Option is
described in Section 7.1(e) of the Plan (Method of Exercise).

5.Transfer of Option.  You may not transfer this Option except by will or the
laws of descent and distribution, and, during your lifetime, only you may
exercise this Option.  After your death, any exercisable portion of the Option
may, prior to the time when the Option becomes unexercisable under Sections 3
and 4, be exercised by your personal representative or by any person empowered
to do so under your will or under the then-applicable laws of descent and
distribution.

6.Community Property.  Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, you shall be treated as
agent and attorney-in-fact for that interest held or claimed by your spouse with
respect to this Option and any Optioned Shares and the parties hereto shall act
in all matters as if you were the sole owner of this Option and (following
exercise) any such Optioned Shares.  This appointment is coupled with an
interest and is irrevocable.

7.Employment Inducement Grant.  This Option is intended to constitute an
“employment inducement grant” under NASDAQ Listing Rule 5635(c)(4), and
consequently is intended to be exempt from the NASDAQ rules regarding
shareholder approval of stock option and stock purchase plans. This Agreement
and the terms and conditions of the Option shall be interpreted in accordance
and consistent with such exemption.

8.Rights as Stockholder.  The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  

9.Miscellaneous.  The Board or Committee, as applicable, shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement and the Plan as are consistent
therewith and to interpret, amend or revoke any

 

--------------------------------------------------------------------------------

 

such rules.  This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you.  The Plan and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and you with respect to the
subject matter hereof.  Capitalized terms used but not defined herein shall have
the meaning assigned under the Plan.  This Agreement may be executed in one or
more counterparts all of which together shall constitute but one instrument.  

10.Tax Consequences.  The Company makes no representation or warranty as to the
tax treatment to you of your receipt or exercise of this Option or upon your
sale or other disposition of the Optioned Shares.  You should rely on your own
tax advisors for such advice.  

11.Consideration to the Company.  In consideration of the grant of the Option by
the Company, you agree to render faithful and efficient services to the Company
or any Affiliate.  Nothing in the Plan or this Agreement shall confer upon you
any right to continue in the employ or service of the Company or any Affiliate
or shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate your services at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or an Affiliate and you.

12.Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Plan, the
Option and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

13.Conformity to Securities Laws.  You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Option is granted and may be exercised, only in such
a manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

RADIUS HEALTH INC.

 

 

 

 

By:

/s/ Robert E. Ward

 

/s/ Jose Carmona

Name:
Title:

Robert E. Ward

President and Chief Executive Officer

 

Signature of Optionee

 

 

 

Optionee’s Address:

 

 

 

 

 

 

 

721 Thomas Road

 

 

 

Philadelphia, PA 19118

 

 